Title: From Thomas Jefferson to Charles Willson Peale, 23 January 1803
From: Jefferson, Thomas
To: Peale, Charles Willson


          
            Dear Sir
            Washington Jan. 23. 1803.
          
          I thank you for mr Rembrandt Peale’s pamphlet on the Mammoth, and feeling a strong interest in his succesful exhibition of the Skeleton, shall be very happy to hear he has the great run of visitants which I expect he will have.
          I was struck with the notice in the papers of mr Hawkins’s physiognotrace, of the work of which you send me some specimens, which I percieve must have been taken from Houdon’s bust. when you shall have nothing else to do, I would thank you for an explanation of the principle of it, for I presume no secret is made of it as it is placed in the Museum.
          I rejoice at the progress of your collection. it is an immense work for an individual. that I must see the Mammoth is certain. but the time when, by no means so. probably I shall not know it myself till 24. hours before my departure, whether that may be this or the next year.   Accept my sincere good wishes and respects.
          
            Th: Jefferson
          
         